Citation Nr: 0535048	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  05-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
of the hands and arms.  

2.  Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision which 
denied the aforementioned claims.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran has diabetes mellitus due to Agent Orange 
exposure in Vietnam.  It is also claimed that he has 
bilateral hearing loss due to the constant exposure to 
artillery fire and self propelled guns while in Vietnam.  He 
also maintains that his service connected PTSD is more severe 
than the current evaluation reflects.  Finally, he indicates 
that his service-connected disabilities prevent him from 
engaging in substantially gainful employment.  

A review of the record reveals that the veteran has a 
provisional diagnosis of diabetes mellitus.  He has been seen 
by the dietician, and instruction and assessment with regard 
to diabetes was requested.  The veteran did have service in 
Vietnam and is presumed to have been exposed to Agent Orange.  
The veteran should be provided a VA examination which 
definitively provides a diagnosis of whether or not he has 
diabetes mellitus and whether or not it is related to Agent 
Orange exposure in service.  

As for the veteran's claim for service connection for 
bilateral hearing loss, a review of service medical records 
show that there were changes in the veteran's hearing from 
entrance to separation examination in service.  However, his 
audiology examination on separation examination in 1968 did 
not show hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.384.  In July 2004, a VA outpatient treatment note 
indicated, in pertinent part, that the veteran was seen in 
November 2002 for a complete audiological examination and his 
hearing was within normal limits at that time.  
Unfortunately, those records are not associated with the 
claim folder.  Additionally, the veteran indicated in 
July 2004, that he had no changes in his hearing and he did 
not desire another audiology examination at that time.  In 
order to determine whether the veteran currently has hearing 
loss which is related to service, a VA examination, to 
include an opinion is necessary.  

The veteran also claims that his service-connected PTSD is 
more severe than currently evaluated.  In February 2003, the 
veteran was admitted to the Dorn VA Medical Center for 
psychiatric stabilization.  A copy of that hospitalization 
and discharge report is not associated with the claims 
folder.  Those records are important to the instant claim.  
In February 2004, the outpatient treatment records indicate, 
in pertinent part, that the veteran was a participant in a 
PTSD group.  Those records are also pertinent to the claim.  
Further, the veteran underwent a VA examination in 
March 2004.  The examination was performed without the 
benefit of the claims folder.  The examiner indicated that he 
would obtain the claims folder and an addendum would be 
performed after the claims file review.  That does not appear 
to have been done.  A copy of the addendum needs to be 
provided.  

The veteran is service connected for residual scar, shell 
fragment wound, proximal anterior biceps, right.  He claims 
that he has a disability manifested by pain and numbness of 
the hands and arms.  In March 2004, a VA examiner diagnosed 
probable injury to right brachialis nerve.  The evidence is 
inconclusive as to whether he currently has a disability 
manifested by pain and numbness of the hands and arms which 
is related to service, including the shell fragment wound of 
the right arm.  Therefore, a VA examination, to include an 
opinion is needed.

Finally, the veteran is also claiming that he is unable to 
work as a result of his service-connected disabilities.  The 
medical records indicate that he is in receipt of Social 
Security disability benefits.  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran may be receiving such benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  A request for the administrative 
decision and supportive documents should be made.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits 
and associate these with the claims file 
if not duplicative of evidence already of 
record.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.  

2.  The RO should request a VA 
November 2002 audiology examination 
report, VA inpatient treatment and 
discharge records located at the Dorn 
VAMC for the veteran's psychiatric 
hospitalization in February 2003, and 
outpatient records from February 2004 to 
the present of the veteran's PTSD group.  
Additionally, any other VA psychiatric 
records not already of record, to include 
the addendum to the veteran's March 2004 
VA psychiatric examination, should also 
be obtained and associated with the claim 
folder.  

3.  Schedule the veteran for an 
appropriate VA psychiatric examination to 
assess the severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner, and 
the examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should be asked to indicate the 
symptoms of the veteran's PTSD.  The 
examiner should provide a multi-axial 
diagnosis, to include assignment of a 
Global Assessment of Functioning (GAF) 
scale score, and an explanation of what 
the score means.  In addition, the 
examiner should render an opinion as to 
whether the veteran's PTSD renders the 
veteran unable to obtain or retain 
substantially gainful employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Schedule the veteran for a VA 
audiology examination.  The claims folder 
and a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that the 
claims folder has been reviewed.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
provide an opinion as to whether the 
veteran has hearing loss according to VA 
standards.  If so, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's bilateral 
hearing loss is the result of noise 
exposure in service.  A rationale for any 
findings should be provided.  

5.  Schedule the veteran for an 
appropriate orthopedic/neurological 
examination for the purpose of 
determining the nature and etiology of 
the veteran's complaints of numbness of 
the hands and arms.  The examiner should 
specifically state whether the veteran 
has a disability manifested by numbness 
of the hands and arms.  If so, the 
examiner should identify such disability 
and then state whether it is related to 
service, including the shell fragment 
wound of the right arm.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals






 
 
 
 

